     Case 5:19-cv-00849 Document 8 Filed 09/30/20 Page 1 of 2 PageID #: 43




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


TYRONE L. LYNCH,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:19-cv-00849

D.L. YOUNG, Warden,
FCI Beckley,

               Respondent.

                                             ORDER

               Pending is Petitioner Tyrone L. Lynch’s Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 [Doc. 1], filed December 2, 2019. This action was previously referred

to the Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission of proposed

findings and a recommendation (“PF&R”). Magistrate Judge Tinsley filed his PF&R on August 5,

2020. Magistrate Judge Tinsley recommended that the Court dismiss Mr. Lynch’s Petition for a

Writ of Habeas Corpus and this civil action for lack of jurisdiction.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s
     Case 5:19-cv-00849 Document 8 Filed 09/30/20 Page 2 of 2 PageID #: 44




findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on August 24, 2020.

No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 6], DISMISSES Mr. Lynch’s

Petition for a Writ of Habeas Corpus [Doc. 1], and DISMISSES the matter for lack of jurisdiction.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.

                                                     ENTERED: September 30, 2020




                                                 2
